Citation Nr: 0823249	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  03-05 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1962 to November 1966.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2002 
rating decision of the Albuquerque, New Mexico Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
previously before the Board in May 2004 and March 2006 when 
it was remanded for further development.

A claim filed by the veteran in October 2003 seeks service 
connection for post-traumatic stress disorder and left and 
right knee disabilities.  The Board's March 2006 remand 
previously referred these issues to the RO; however, as it 
appears they still have not been developed for appellate 
review, they are again referred to the RO for appropriate 
action.


FINDING OF FACT

A hearing loss disability of either ear was not manifested in 
service; sensorineural hearing loss (SNHL) was not manifested 
to a compensable degree in the first postservice year; and 
the preponderance of the evidence is against a finding that 
the veteran's current bilateral hearing loss disability is 
related to his service or to any event therein.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A July 2002 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  Additionally, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), an 
August 2006 letter informed the veteran of disability rating 
and effective date criteria.  He has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  

The veteran's pertinent post-service treatment records have 
been secured.  His service medical records (SMRs) appear to 
be incomplete, as evidenced by the veteran's submission of 
copies of SMRs in his possession that were not previously in 
the claims file.  As explained in the analysis below, VA has 
made all possible efforts to obtain any outstanding SMRs.  
Additionally, the Board notes that the veteran has provided 
name and contact information of a service comrade he alleges 
had knowledge that he received treatment for acoustic trauma 
during service.  While the record does not indicate that this 
lay witness was contacted by VA, the Board finds that this 
did not prejudice the veteran as the decision below concedes 
that the veteran was treated during service for acoustic 
trauma.  The RO arranged for a VA examination in August 2005.  
The veteran has not identified any evidence that remains 
outstanding.  VA's duty to assist has been met.  Accordingly, 
the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  In order to 
establish service connection for a claimed disability, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service incurrence or aggravation of organic disease of the 
nervous system (to include SNHL) may be presumed if such is 
manifested to a compensable degree within a year of a 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

As the record shows the veteran's SMRs may be incomplete, VA 
has a heightened duty to assist him in developing his claim.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty 
includes a search for alternate medical records, as well as a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  In August 2006, the RO requested that the National 
Personnel Records Center (NPRC) search for additional SMRs 
showing treatment for acoustic trauma in 1965 in Okinawa, 
Japan and Camp Pendleton, as alleged by the veteran.  In June 
2007, the NPRC responded that a search of 1965 clinicals from 
Okinawa and Camp Pendleton had uncovered no record for the 
veteran and that there were no mental hygiene records 
available.  There does not appear to be any further alternate 
sources from which these medical records could be sought.

As there is no medical evidence showing that SNHL was 
manifested in the first postservice year, there is no basis 
for considering (and applying) the 38 U.S.C.A. § 1112 chronic 
disease presumptions (for SNHL as an organic disease of the 
nervous system).   

On August 2005 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
20
45
65
LEFT
30
50
20
50
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 percent in the left ear.  
The diagnosis was mild to moderate sensorineural hearing loss 
in the right ear and moderate to moderately severe 
sensorineural hearing loss in the left ear.  These results 
show the veteran has hearing loss by VA standards.

The veteran's DD 214 shows that his military occupational 
specialty was motor vehicle operator; hence, the record 
supports the veteran had noise exposure during service.  

SMRs of record include the veteran's entrance and separation 
examinations.  On May 1962 entrance examination, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15) 
N/A
5 (10)
LEFT
5 (20)
5 (15)
5 (15)
N/A
5 (10)

On November 1966 separation examination, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
-5 (5) 
-15 (-5)
25 (30)
LEFT
0 (15)
5 (15)
0 (10)
0 (10)
25 (30)

[In both charts above, the figures in parentheses represent 
ISO (ANSI) units, and are provided for data comparison 
purposes.]

As previously noted, the veteran has alleged since he filed 
his claim in June 2002 that he lost his hearing during 
training in California, that he received a hearing test at 
that time, and that he regained his hearing two to three 
weeks later.  As it appears the veteran's SMRs are incomplete 
and as the veteran's story regarding this treatment has 
remained essentially unchanged throughout the appeal period, 
the Board concedes that he was treated for acoustic trauma 
during service.  

What remains to be shown is that the veteran's current 
bilateral hearing loss is related to acoustic trauma during 
service.  A preponderance of the evidence is against such a 
finding.  A May 2002 VA treatment record shows the veteran 
reported decreased hearing bilaterally and trouble hearing 
when a speaker did not directly face him.  He had a history 
of noise exposure during and after service.  The audiologist 
noted the configuration of his hearing loss was consistent 
with reports of acoustic trauma, but did not specify whether 
it was related to in service or post-service acoustic trauma.  

On August 2005 VA examination, the veteran reported that he 
was in the infantry during service.  After service he worked 
in the mines for 25 years, during which time he was exposed 
to explosions and drilling operations without the benefit of 
good ear protection.  He also reported recreational noise 
exposure of using power tools with ear protection.  After 
reviewing the veteran's claims file, the examiner opined that 
the veteran's hearing loss was likely a symptom of cochlear 
damage caused by post-service occupational noise exposure and 
that it was not caused by or a result of any service related 
noise exposure.  The examiner noted that the veteran's 
hearing was normal on separation examination and that the 
veteran worked for 25 years in the mines handling explosives 
and drilling equipment.  He stated that such "occupational 
conditions are known to produce hearing loss over 25 years."  
He concluded that the veteran's SMRs and current audiological 
findings did not support a claim of service related hearing 
loss.  There is no other competent medical evidence of record 
that refutes this opinion.  While the VA examiner did not 
have records to support the veteran's history of being 
treated for acoustic trauma during service, the veteran's 
reports of this treatment were of record at the time of the 
VA examination, and as the examiner reviewed the veteran's 
claims file, there is no reason to doubt that he took this 
history into account before reaching his conclusion that the 
veteran's post-service noise exposure was more likely to have 
caused his hearing loss than in service noise exposure.  

It is also notable that the first time the veteran reported 
hearing loss was in May 2002, about 36 years after service.  
A lengthy period of time between service and the first 
postservice clinical notation of complaints or symptoms 
associated with the disability at issue is of itself a factor 
for consideration against a finding that the current 
disability is related to service.  See Maxson v. Gober, 230 
F.3d. 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a 
disability was aggravated by service).  The veteran's own 
statements relating his current hearing loss to noise 
exposure during service are not competent evidence, as he is 
a layperson, and lacks the training to opine regarding 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Board may consider 
only independent medical evidence to support its findings.  
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  Thus, the 
Board cannot conclude, based solely upon the veteran's 
statements that his hearing loss is related to noise exposure 
incurred during service or to treatment received during 
service; the medical evidence of record does not support such 
a finding.

Since the VA examiner's opinion weighs against a finding of a 
nexus between service and current bilateral hearing loss and 
there is no competent (medical) evidence to the contrary, the 
preponderance of the evidence is against the veteran's claim, 
and it must be denied. 
ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


